Exhibit 10.4
MBF Healthcare Management, LLC
121 Alhambra Plaza, Suite 1100
Coral Gables, FL 33134
(Hereinafter referred to as “MBFHM”)
MBF Healthcare Acquisition Corp.
121 Alhambra Plaza, Suite 1100
Coral Gables, FL 33134
(the “Borrower”)
     Reference is made to that certain letter agreement dated August 7, 2008 by
and between MBFHM and Borrower (the “Letter Agreement”), which evidenced a
non-revolving line of credit established by MBFHM in favor of Borrower (the
“Loan”) in the maximum principal amount of Three Hundred Thousand Dollars
($300,000.00).
     This Amended and Restated Letter Agreement (“Amended and Restated
Agreement”) is entered into February 5, 2009 by and between MBFHM and Borrower,
and shall evidence an increase in the maximum principal amount of the Loan to
Three Million Dollars ($3,000,000.00). Relying upon the covenants, agreements,
representations and warranties contained in this Amended and Restated Agreement,
MBFHM is willing to extend credit to Borrower upon the terms and subject to the
conditions set forth herein, and MBFHM and Borrower agree as follows:
     1. Principal. The principal amount of the Loan, along with all accrued
interest, shall be payable upon the earlier of (i) the date of the consummation
by Borrower of an initial business combination (as described in the Borrower’s
final prospectus in connection with its initial public offering), or (ii) the
Borrower’s liquidation pursuant to Article Seventh of the Borrrower’s Amended
and Restated Certificate of Incorporation.
     2. Interest. Interest shall accrue at the rate of 5.0% per year on the
unpaid principal balance of the Loan. Interest shall be computed on the basis of
the actual number of days elapsed and a year of 365 days.
     3. Non-Revolving Line of Credit. The Loan is a non-revolving loan and
Borrower may borrow up to the principal amount during the term of the Loan, so
long as no Event of Default (hereinafter defined) has occurred and is
continuing.
     4. Application of Payments. All payments shall be applied first to payment
in full of any costs incurred in the collection of any sum due under this
Amended and Restated Agreement, including (without limitation) reasonable
attorneys’ fees, then to the reduction of the unpaid principal and interest
balance of the Loan.
     5. Events of Default. Each of the following shall constitute an event of
default (“Event of Default”) under this Amended and Restated Agreement:
          (a) Failure to Make Required Payments. Failure by Borrower to pay the
principal and accrued interest of the Loan within five (5) business days
following the date when due.

Page 1



--------------------------------------------------------------------------------



 



          (b) Voluntary Bankruptcy, Etc. The commencement by Borrower of a
voluntary case under the Federal Bankruptcy Code, as now constituted or
hereafter amended, or any other applicable federal or state bankruptcy,
insolvency, reorganization, rehabilitation or other similar law, or the consent
by it to the appointment of or taking possession by a receiver, liquidator,
assignee, trustee, custodian, sequestrator (or other similar official) of
Borrower or for any substantial part of its property, or the making by it of any
assignment for the benefit of creditors, or the failure of Borrower generally to
pay its debts as such debts become due, or the taking of corporate action by
Borrower in furtherance of any of the foregoing.
          (c) Involuntary Bankruptcy, Etc. The entry of a decree or order for
relief by a court having jurisdiction in the premises in respect of Borrower in
an involuntary case under the Federal Bankruptcy Code, as now or hereafter
constituted, or any other applicable federal or state bankruptcy, insolvency or
other similar law, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or similar official) of Borrower or for any substantial
part of its property, or ordering the winding-up or liquidation of its affairs,
and the continuance of any such decree or order unstayed and in effect for a
period of sixty (60) consecutive days.
     6. Remedies.
          (a) Upon the occurrence of an Event of Default specified in Section
5(a) hereof, MBFHM may, by written notice to Borrower, declare the Loan to be
immediately due and payable, whereupon the unpaid principal amount of the Loan,
along with accrued interest and all other amounts payable hereunder, shall
become immediately due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived, anything contained
herein or in the documents evidencing the same to the contrary nothwithstanding.
          (b) Upon the occurrence of an Event of Default specified in either
Section 5(b) or Section 5(c) hereof, the unpaid principal balance of the Loan,
along with accrued interest and all other amounts payable hereunder, shall
automatically and immediately become due and payable, in all cases without any
action on the part of MBFHM, including presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived.
     7. Waivers. Borrower and all guarantors of, and sureties for, the Loan
waive presentment for payment, demand, notice of dishonor, protest, and notice
of protest with regard to this Amended and Restated Agreement, all errors,
defects and imperfections in any proceedings instituted by MBFHM under the terms
of this Amended and Restated Agreement, and all benefits that might accrue to
Borrower by virtue of any present or future laws exempting any property, real or
personal, or any part of the proceeds arising from any sale of any such
property, from attachment, levy or sale under execution, or providing for any
stay of execution, exemption from civil process, or extension of time for
payment; and Borrower agrees that any real estate that may be levied upon
pursuant to a judgment obtained by virtue hereof, on any writ of execution
issued hereon, may be sold upon any such writ in whole or in part in any order
desired by MBFHM.

Page 2



--------------------------------------------------------------------------------



 



     8. Unconditional Liability. Borrower hereby waives all notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of the Loan, and agrees that its liability shall be
unconditional, without regard to the liability of any other party, and shall not
be affected in any manner by any indulgence, extension of time, renewal, waiver
or modification granted or consented to by MBFHM, and consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
MBFHM with respect to the payment or other provisions of this Amended and
Restated Agreement, and agrees that additional Borrowers, guarantors, or
sureties may become parties hereto without notice to it or affecting its
liability hereunder.
     9. Waiver of Claim Against Trust Account. MBFHM hereby waives any and all
right, title, interest or claim of any kind in or to any distributions of
Borrower’s trust account, maintained at Continental Stock Transfer & Trust Co.
(the “Trust Account”), or to any other amounts distributed in connection with a
liquidating distribution of Borrower (except for the repayment of the Loan as
contemplated in Section 1 above) (“Claim”) and hereby waives any Claim it may
have in the future as a result of, or arising out of, any contracts or
agreements with the Company and will not seek recourse against the Trust Account
for any reason whatsoever.
     10. Notices. Any notice called for hereunder shall be deemed properly given
if in writing and (i) sent by certified mail, return receipt requested,
(ii) personally delivered, (iii) dispatched by any form of private or
governmental express mail or delivery service providing receipted delivery,
(iv) sent by confirmed telefacsimile or (v) sent by confirmed e-mail, to the
following addresses or to such other address as either party may designate by
notice in accordance with this Section:
     If to Borrower:

             MBF Healthcare Acquisition Corp.
121 Alhambra Plaza, Suite 1100
Coral Gables, FL 33134

     If to MBFHM:

             MBF Healthcare Management, LLC.
121 Alhambra Plaza, Suite 1100
Coral Gables, FL 33134

Notice shall be deemed given on the earlier of (i) actual receipt by the
receiving party, (ii) the date shown on the confirmed telefacsimile transmission
confirmation, (iii) the date on which an e-mail transmission was received by the
receiving party’s on-line access provider (iv) the date reflected on a signed
delivery receipt, or (v) two (2) Business Days following tender of delivery or
dispatch by express mail or delivery service.

Page 3



--------------------------------------------------------------------------------



 



     11. Governing Law; Construction. This Amended and Restated Agreement, the
legal relations between the Borrower and MBFHM and the adjudication and the
enforcement hereof shall be governed by and construed in accordance with the
laws of the State of Florida applicable to contracts executed in and to be
performed in that state, without regard to the conflicts of law provisions
thereof to the extent such principles or rules would require or permit the
application of the laws of another jurisdiction.
     12. Severability. Any provision contained in this Amended and Restated
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
[signatures on following page]

Page 4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower and MBFHM, on the day and year first written
above, have caused this Amended and Restated Agreement to be duly executed.

            MBF HEALTHCARE ACQUISITION CORP.
      By:   /s/ Jorge L. Rico         Name:   Jorge L. Rico        Title:  
Chief Operating Officer        MBF HEALTHCARE MANAGEMENT, LLC
      By:   /s/ Miguel B. Fernandez         Name:   Miguel B. Fernandez       
Title:   President     

Page 5